                 Case 2:18-cv-09253-JCZ-JVM Document 71-8 Filed 10/05/20 Page 1 of 5


Consult Requests                                                                                                Printed On Feb 7, 2020
            SCHEDULED               08/23/16 12:51                                 MALCOLM,TROYMAINE         MALCOLM,TROYMAINE
           Veteran accepted appointment.

             INCOMPLETE RPT                          09/13/16 15:24                MCGRATH,HUGH MD           MCGRATH,HUGH MD
                 Note# 22087036
             COMPLETE/UPDATE                         09/13/16 15:51                MCGRATH,HUGH MD           MCGRATH,HUGH MD
                 Note# 22087036

           Note: TIME ZONE is local if not indicated

           --------------------------------------------------------------------------------

            LOCAL TITLE: RHEUMATOLOGY CONSULT NOTE
           STANDARD TITLE: RHEUMATOLOGY CONSULT
           DATE OF NOTE: SEP 13, 2016@14:57     ENTRY DATE: SEP 13, 2016@14:58:02
                 AUTHOR: MCGRATH,HUGH MD      EXP COSIGNER:
                URGENCY:                            STATUS: COMPLETED

                *** RHEUMATOLOGY CONSULT NOTE Has ADDENDA ***

           Reason for Request:
           Chronic Fatigue asoc with muscle achiness: Bilateral arms, legs ,
           shoulders, hands. Asoc to morning stiffness lastig no less than 1 hr.No
           Swalling in any joints

           REUMATOLOGY: This is a 44 yo man with low back pain starting in 1990 and
           relieved
           after ablative procedutes and one vertebroplasty and a c-spine fusion. He has
           dry scalp and pruritus ani but only rare rashes. No hx of HLA-B27 on chart.

           He has no hep B or C, no Hx of TB lymphoma, hx of MS or CHF.                                   He does have
           herpes
           genitalia annually.

           Reason for Request:

           44YEAR OLD WHITE NOT OF HISP ORIG, WHITEMALE

           ROS:
           Negative except as noted above

           Active Problem
           Immunization advised Z23. 11/18/2015 DAVILA,MARCIA
           Type II diabetes mellitus well cont 11/18/2015 DAVILA,MARCIA
           LBP - Low back pain M54.5 11/18/2015 DAVILA,MARCIA
           Low back pain M54.5 11/18/2015 DAVILA,MARCIA
           Laboratory test result abnormal Z01 10/30/2015 DAVILA,MARCIA
           Electrocardiogram abnormal 794.31 05/22/2015 DAVILA,MARCIA
           Dyspnea on exertion 786.09 05/22/2015 DAVILA,MARCIA
           Hypertriglyceridemia (SNOMED CT 302 05/02/2014 PELTZ,GAYLE
PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)   VISTA Electronic Medical Documentation
NASSET,KENNETH WILLIAM                                           Printed at SE LOUISIANA VETERANS HCS
50390 HIGHWAY 1065
TICKFAW, LOUISIANA 70466


                                                                                                      VA_000439
                                                                                                                       VA    Page 439
                 Case 2:18-cv-09253-JCZ-JVM Document 71-8 Filed 10/05/20 Page 2 of 5


Consult Requests                                                                                              Printed On Feb 7, 2020
           Irritable bowel syndrome with diarr 05/02/2014 PELTZ,GAYLE
           Environmental Allergies 477.9 05/02/2014 PELTZ,GAYLE
           Vitamin D deficiency (SNOMED CT 347 05/02/2014 PELTZ,GAYLE
           Male erectile disorder 302.72 05/02/2014 PELTZ,GAYLE
           Obstructive sleep apnea (SNOMED CT 11/18/2015 DAVILA,MARCIA
           Migraine (SNOMED CT 37796009) G47.3 08/18/2016 DAVILA,MARCIA
           Partner Relational Problem (ICD-9-C 05/17/2012 MCCABE,VIVIAN R
           Bipolar affective disorder, current 10/13/2015 0
           Sciatica (SNOMED CT 23056005) M54.4 10/29/2015 SHARMA,SANJAY MD
           Cervical Radiculopathy (ICD-9-CM 72 05/04/2012 TYLER,ROBYN
           GERD * (ICD-9-CM 530.81) 530.81 03/20/2012 TYLER,ROBYN
           Unspecified disorder of the teeth a 10/12/2011 SOBOTA,JENNIFER A DDS
            OPIOID AGREEMENT discussed and si 08/25/2011 TYLER,ROBYN
           Benign essential hypertension (SNOM 11/18/2015 DAVILA,MARCIA
           Lipidemia (SNOMED CT 55822004) E11. 11/18/2015 DAVILA,MARCIA
           PTSD (chronic) 309.81 05/09/2011 GERMANY,ROBYN B MD


           Active Outpatient Medications (including Supplies):

                Active Outpatient Medications                          Status
           =========================================================================
           1)   ACETAMINOPHEN 500MG TAB TAKE ONE TABLET BY MOUTH FOUR ACTIVE
                  TIMES A DAY AS NEEDED FOR PAIN AND FEVER
           2)   ACYCLOVIR 200MG CAP TAKE TWO CAPSULES BY MOUTH THREE   ACTIVE
                  TIMES A DAY FOR VIRAL INFECTION DURING FLARE-UP
           3)   CHOLECALCIFEROL (VIT D3) 2,000UNIT TAB TAKE ONE        ACTIVE
                  TABLET BY MOUTH EVERY DAY
           4)   CLINDAMYCIN PHOSPHATE 1% TOP SOLN APPLY SMALL AMOUNT   ACTIVE
                  TOPICALLY ONCE DAILY AS NEEDED APPLY AS NEEDED TO
                  RED INFLAMED BUMPS
           5)   CYCLOBENZAPRINE HCL 10MG TAB TAKE ONE TABLET BY MOUTH ACTIVE
                  THREE TIMES A DAY AS NEEDED AS A MUSCLE RELAXANT
           6)   HYDROCODONE 7.5/ACETAMINOPHEN 325MG TAB TAKE 1 TABLET ACTIVE (S)
                  BY MOUTH THREE TIMES A DAY FOR PAIN
           7)   LIDOCAINE 5% OINT APPLY SMALL AMOUNT TOPICALLY EVERY   ACTIVE
                  DAY
           8)   NALOXONE HCL 4MG/SPRAY SOLN NASAL SPRAY INHALE 1       ACTIVE
                  SPRAY IN ONE NOSTRIL AS DIRECTED FOR OPIOID
                  OVERDOSE
           9)   PNEUMOCOCCAL 23-VALENT POLYSACC VACCINE INJECT 0.5 ML ACTIVE
                  INTRAMUSCULARLY ONE TIME
           10) PROPRANOLOL HCL 10MG TAB TAKE ONE TABLET BY MOUTH       ACTIVE
                  EVERY DAY FOR HEART/BLOOD PRESSURE
           11) SUMATRIPTAN SUCCINATE 50MG TAB TAKE ONE TABLET BY       ACTIVE
                  MOUTH SEE COMMENT ,NO RELIEF REPEAT IN 2 HOURS
                  MAX/200MG/DAY TAKE 1 TAB AT ONSET OF SYMPTOMS, MAY
                  REPEAT IN 2 HOURS IF NO RELIEF FOR HEADACHE
           12) TRIAMCINOLONE ACETONIDE 0.1% CREAM 15GM APPLY SMALL     ACTIVE
                  AMOUNT TOPICALLY ONCE DAILY AS NEEDED APPLY SMALL
PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)   VISTA Electronic Medical Documentation
NASSET,KENNETH WILLIAM                                           Printed at SE LOUISIANA VETERANS HCS
50390 HIGHWAY 1065
TICKFAW, LOUISIANA 70466


                                                                                                      VA_000440
                                                                                                                     VA    Page 440
                 Case 2:18-cv-09253-JCZ-JVM Document 71-8 Filed 10/05/20 Page 3 of 5


Consult Requests                                                                                                    Printed On Feb 7, 2020
                       AMOUNT EVERY DAY AS NEEDED TO RED, ITCHY BUMPS.
                       AVOID USE ON FACE/GROIN/UNDER ARMS.

                Active Non-VA Medications                              Status
           =========================================================================
           1)   Non-VA LIDOCAINE/PRILOCAINE CREAM,TOP SMALL AMOUNT     ACTIVE
                  TOPICALLY TWICE A DAY

           13 Total Medications

           LABS:
           CMP Coll. date                        GLUC            BUN       CO2         ALK PH. SGOT         SGPT       NA
           7/21/16 09:55                         127 H           15        32          76      25           25         140
           11/13/15 10:15                        113 H           12        30          66      28           29         137
           5/18/15 13:53                         96              14        32          58      25           24         139

           CMP Coll. date                        CL              ALB       CA          CREAT      K         T.PRO      T.BIL
           7/21/16 09:55                         98 L            4.4       9.7         1.1        4.1       8.0 H      0.6
           11/13/15 10:15                        99 L            4.8       8.8 L       0.9        3.4 L     7.9        0.6
           5/18/15 13:53                         99 L            4.3       8.9         1.0        3.0 L     7.8        1.0

            HCT:      51.3     (05/27/15                     15:33)        50.8         (08/18/16      14:36)
            HGB:      17.1     (05/27/15                     15:33)        17.0         (08/18/16      14:36)
            MCH:      30.6     (05/27/15                     15:33)        29.8         (08/18/16      14:36)
            MCHC:     33.4     (05/27/15                     15:33)        33.5         (08/18/16      14:36)
            MCV:      91.4     (05/27/15                     15:33)        89.1         (08/18/16      14:36)
            MPV:      8.5      (05/27/15                     15:33)        9.8          (08/18/16      14:36)
            PLT:      325      (05/27/15                     15:33)        308          (08/18/16      14:36)
            RBC:      5.61     (05/27/15                     15:33)        5.70         (08/18/16      14:36)
            RDW-CV:   12.6     (05/27/15                     15:33)        13.1         (08/18/16      14:36)
            WBC:      8.1      (05/27/15                     15:33)        6.2          (08/18/16      14:36)
           AUTO DIFF - NONE FOUND

            APPEARA:         SL-CLOUD (04/23/14 14:12)    SL-CLOUD (05/27/15 15:33)
            BILE:            +1        (04/23/14 14:12)   +1       (05/27/15 15:33)
            COLOR:           YELLOW    (04/23/14 14:12)   Amber    (05/27/15 15:33)
            KETONES:         NEG       (04/23/14 14:12)   NEG      (05/27/15 15:33)
            SpG:             1.024     (04/23/14 14:12)   1.025    (05/27/15 15:33)
            UNITSCN:         NEG       (04/23/14 14:12)   NEG      (05/27/15 15:33)
            UR GLUC:         NEG       (04/23/14 14:12)   +1       (05/27/15 15:33)
            UR UROB:         2.0       (04/23/14 14:12)   4.0      (05/27/15 15:33)
            UR. BLD:         +1        (04/23/14 14:12)   NEG      (05/27/15 15:33)
            URN PRO:         NEG       (04/23/14 14:12)   +1       (05/27/15 15:33)
            UWBCSCN:         NEG       (04/23/14 14:12)   NEG      (05/27/15 15:33)
            pH:              5.000     (04/23/14 14:12)   5.000    (05/27/15 15:33)
           6.7 mg/dL             (03/22/2012 14:54)No CK-MB Results foundNo data available


             ESR.:     3                 (08/18/16 14:36)
             6.7 mg/dL              (03/22/2012 14:54)No URINE PROTEIN Results found
PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)    VISTA Electronic Medical Documentation
NASSET,KENNETH WILLIAM                                            Printed at SE LOUISIANA VETERANS HCS
50390 HIGHWAY 1065
TICKFAW, LOUISIANA 70466


                                                                                                       VA_000441
                                                                                                                           VA    Page 441
                 Case 2:18-cv-09253-JCZ-JVM Document 71-8 Filed 10/05/20 Page 4 of 5


Consult Requests                                                                                               Printed On Feb 7, 2020
           FERRITIN: 79.1 ng/ml                      (08/18/2016 14:36)
            HIV ELA:                                               Negative (06/08/11 12:00)
           No data available

           No data available

           No data available

           IRON: 126 ug/dL                   (08/18/2016 14:35)No data available

             No data available
           Occult Blood (1 Year)

           OCCULT BLOOD
             No data available

           LAB CUMULATIVE SELECTED 1
             No data available for OCCULT BLOOD1; OCCULT BLOOD2; OCCULT BLOOD3

             PSA :           0.55            (03/22/12 14:54)              0.44         (04/23/14 14:12)


           PROCEDURES:
           EEG/EMG Report (1 Year)

           EEG/EMG SUMMARY & IMPRESSION
           No data available

           PROGRESS NOTES SELECTED
             No data available for NEUROLOGY PROCEDURE NOTE

           SVS - Today's Vital Signs

           Measurement DT                TEMP                    PULSE     RESP              BP
                                         F(C)

           09/13/2016 14:39              98.1(36.7)              97        18                137/84

           Measurement DT                PAIN

           09/13/2016 14:39              3



           ASSESSMENT: He has gen jont pain and a hx of back issues with ablations and
           fusions. No HLA B27. Most large joints but also elbows and hands are
           painful. He needs at least a trial of TNF inhibitor which I think is highly
           likely to help. I have explained all to him and apprised him on risks.

           IMPR:        Psoriatic arthritis
PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)    VISTA Electronic Medical Documentation
NASSET,KENNETH WILLIAM                                            Printed at SE LOUISIANA VETERANS HCS
50390 HIGHWAY 1065
TICKFAW, LOUISIANA 70466


                                                                                                       VA_000442
                                                                                                                      VA    Page 442
                 Case 2:18-cv-09253-JCZ-JVM Document 71-8 Filed 10/05/20 Page 5 of 5


Consult Requests                                                                                              Printed On Feb 7, 2020
                        Irrit Bowel disease.




           /es/ Hugh McGrath Jr., MD
           Rheumatologist
           Signed: 09/13/2016 15:51

           09/28/2016 ADDENDUM                                               STATUS: COMPLETED
           Focus: 3 month appointment

           DATA: Spoke to veteran today to let him know that he medication was being
           shipped. He asked me to check and find out if his three month appointment was
           made. Mr. Nasset stated that Dr. McGrath told him to return in 3 months but
           there is nothing in his chart.

           ACTION: Instructed him that I would alert Dr. McGrath and if he did not hear
           anything in about one week, send me a secure message and I will check for you.

           RESPONSE:         vETERAN THANKED ME FOR MY HELP.

           /es/ SANDRA W GODFREY RN
           RN
           Signed: 09/28/2016 15:18

           Receipt Acknowledged By:
           09/28/2016 16:19         /es/ Hugh McGrath Jr., MD
                                         Rheumatologist
           ================================================================================
           ==================================== END =====================================

           Current PC Provider:                  BRANSON,DEAN H
           Current PC Team:                      HAM BLUE
           Current Pat. Status:                  Outpatient
           Primary Eligibility:                  SERVICE CONNECTED 50% to 100%(VERIFIED)
           Patient Type:                         SC VETERAN
           OEF/OIF:                              NO

           Service Connection/Rated Disabilities
           SC Percent:            100%
           Rated Disabilities:    MAJOR DEPRESSIVE DISORDER                               (70%)
PATIENT NAME AND ADDRESS (Mechanical Imprinting, if available)   VISTA Electronic Medical Documentation
NASSET,KENNETH WILLIAM                                           Printed at SE LOUISIANA VETERANS HCS
50390 HIGHWAY 1065
TICKFAW, LOUISIANA 70466


                                                                                                      VA_000443
                                                                                                                     VA    Page 443
